Exhibit 10.1

CALGON CARBON CORPORATION

2008 EQUITY INCENTIVE PLAN

SECTION 1

Purpose; Definitions

1.1 Purpose. The purposes of the 2008 Equity Incentive Plan (the “Plan”) are to
encourage eligible employees of and service providers to Calgon Carbon
Corporation (the “Corporation”) and its Subsidiaries, and non-employee directors
of the Corporation, to increase their efforts to make the Corporation and each
Subsidiary more successful, to provide an additional inducement for such persons
to remain with the Corporation or a Subsidiary, to reward such persons by
providing an opportunity to acquire shares of Common Stock on favorable terms,
to provide a means through which the Corporation may attract able persons to the
Corporation or one of its Subsidiaries, and to align their interests with those
of the shareholders of the Corporation.

1.2 Certain Definitions. In addition to terms defined herein in the first place
where they are used, the following terms are defined as set forth below:

(a) “Award” means a stock option, a stock appreciation right, restricted stock,
restricted stock units, performance units or other stock-based award granted
under the Plan.

(b) “Base Price” shall have the meaning set forth in Section 5.3.

(c) “Board” means the Corporation’s Board of Directors.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with rules, regulations and interpretations promulgated
thereunder. References to particular sections of the Code shall include any
successor provisions.

(e) “Committee” means, (a) with respect to Participants who are employees and
other service providers, the Compensation Committee or such other committee of
the Board as may be designated by the Board to administer the



--------------------------------------------------------------------------------

Plan, as referred to in Section 2.1 hereof, consisting of at least two members
of the Board; provided, however, that any member of the Committee participating
in the taking of any action under the Plan must qualify as (1) an “outside
director” as then defined under Section 162(m) of the Code or any successor
provision, (2) a “non-employee director” as then defined under Rule 16b-3 or any
successor rule and (3) an “independent” director under the rules of the New York
Stock Exchange or any other principal stock exchange on which the Corporation
may in the future be listed, or (b) with respect to Participants who are
non-employee directors, the Board or its designee, including the Corporate
Governance Committee.

(f) “Common Stock” shall mean the Common Stock, par value $.01 per share, of the
Corporation.

(g) “Covered Employees” shall have the meaning set forth in Section 2.1.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” with respect to a share of the Common Stock shall mean
the mean between the following prices, as applicable, for the date as of which
Fair Market Value is to be determined as quoted in The Wall Street Journal (or
in such other reliable publication as the Committee, in its sole discretion, may
determine to rely upon): (i) if the Common Stock is listed on the New York Stock
Exchange, the highest and lowest sales prices per share of the Common Stock as
quoted in the NYSE-Composite Transactions listing for such date, (ii) if the
Common Stock is not listed on such exchange, the highest and lowest sales prices
per share of Common Stock for such date on (or on any composite index including)
the principal United States of America securities exchange registered under the
Exchange Act on which the Common Stock is listed or (iii) if the Common Stock is
not listed on any such exchange, the highest and lowest sales prices per share
of the Common Stock for such date on the National Association of Securities
Dealers Automated Quotations System or any successor system then in use
(“NASDAQ”). If there are no such sale price quotations for the date as of which
Fair Market Value is to be determined but there are such sale

 

-2-



--------------------------------------------------------------------------------

price quotations within a reasonable period both before and after such date,
then Fair Market Value shall be determined by taking a weighted average of the
means between the highest and lowest sales prices per share of the Common Stock
as so quoted on the nearest date before and the nearest date after the date as
of which Fair Market Value is to be determined. The average should be weighted
inversely by the respective numbers of trading days between the selling dates
and the date as of which Fair Market Value is to be determined. If there are no
such sale price quotations on or within a reasonable period both before and
after the date as of which Fair Market Value is to be determined, then Fair
Market Value of the Common Stock shall be the mean between the bona fide bid and
asked prices per share of Common Stock as so quoted for such date on NASDAQ, or
if none, the weighted average of the means between such bona fide bid and asked
prices on the nearest trading date before and the nearest trading date after the
date as of which Fair Market Value is to be determined, if both such dates are
within a reasonable period. The average is to be determined in the manner
described above in this definition. If the Fair Market Value of the Common Stock
cannot be determined on the basis previously set forth in this definition on the
date as of which Fair Market Value is to be determined, the Committee shall in
good faith and in conformance with the requirements of Section 409A of the Code,
to the extent applicable to an Award, determine the Fair Market Value of the
Common Stock on such date. Fair Market Value shall be determined without regard
to any restriction other than a restriction which, by its terms, will never
lapse.

(j) “Free-Standing SARs” shall have the meaning set forth in Section 5.2.

(k) “Participant” means an eligible employee, other service provider or a
non-employee director of the Corporation or any Subsidiary or affiliate who has
received an Award under the Plan and any transferee or transferees of such
persons to the extent the transfer is permitted under the Plan.

(l) “Performance Goals” means the performance goals, if any, established by the
Committee in connection with the grant of restricted stock, restricted stock
units,

 

-3-



--------------------------------------------------------------------------------

performance units or other Awards. In the case of Qualified Performance-Based
Awards, the “Performance Goals” means such performance goals based on one or
more of the following:

 

  (i) The following criteria for the Corporation on a consolidated basis, one or
more of its direct or indirect Subsidiaries, and/or one or more divisions of the
foregoing, either in absolute terms or relative to the performance of (x) the
Corporation, its Subsidiaries or divisions (for a different period), (y) one or
more other companies or (z) an index covering multiple companies:

 

  1. net income

 

  2. economic value added (earnings less a capital charge)

 

  3. EBITDA (earnings before interest, taxes, depreciation and amortization)

 

  4. sales

 

  5. costs

 

  6. gross margin

 

  7. operating margin

 

  8. pre-tax profit or income

 

  9. market share

 

  10. return on net assets

 

  11. return on assets

 

  12. return on capital

 

  13. return on invested capital

 

  14. cash flow

 

  15. free cash flow

 

  16. operating cash flow

 

  17. operating income

 

  18. earnings before interest and taxes

 

  19. working capital

 

  20. innovation as measured by a percentage of sales from new products

 

  (ii) The following criteria for the Corporation, either in absolute terms or
relative to the performance of the Corporation (for a different period), one or
more other companies or an index covering multiple companies:

 

  1. stock price

 

  2. return on shareholders’ equity

 

  3. earnings per share

 

-4-



--------------------------------------------------------------------------------

  4. cash flow per share

 

  5. total shareholder return (stock price appreciation plus dividends)

(m) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 12.

(n) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor to such rule promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

(o) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity in an unbroken chain of entities beginning
with the Corporation if each of the entities other than the last entity in the
unbroken chain owns an equity interest possessing at least fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other entities in the chain.

(p) “Tandem SARs” shall have the meaning set forth in Section 5.2.

SECTION 2

Administration

2.1. Committee. The Plan shall be administered by the Board or a Committee.
References hereinafter to the Committee shall mean the Compensation Committee of
the Board (or other appointed committee) with respect to employee and other
service provider Participants and the Board or the Corporate Governance
Committee (or other appointed committee) with respect to non-employee director
Participants. The Committee shall have plenary authority to interpret the Plan
and prescribe such rules, regulations and procedures in connection with the
operations of the Plan as it shall deem to be necessary and advisable for the
administration of the Plan consistent with the purposes of the Plan. Without
limitation of the foregoing, the Committee shall have the authority, subject to
the terms and conditions of the Plan:

(a) to select the Participants to whom Awards may be made;

 

-5-



--------------------------------------------------------------------------------

(b) to determine whether and to what extent Awards are to be granted hereunder;

(c) to determine the terms and conditions of each Award made hereunder, based on
such factors as the Committee shall determine;

(d) subject to Section 2.5, to modify, amend or adjust the terms and conditions
of any previously granted and outstanding Award;

(e) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(f) to interpret the terms and provisions of the Plan and any Award under the
Plan (and any agreement under Section 2.5 relating thereto);

(g) subject to Section 2.5 and Section 2.6, to accelerate the vesting or lapse
of restrictions on any outstanding Award, other than a Qualified
Performance-Based Award, based in each case on such considerations as the
Committee in its sole discretion determines;

(h) to decide all other matters that must be determined in connection with an
Award;

(i) to determine whether, to what extent and under what circumstances cash,
shares of Common Stock and other property and other amounts payable with respect
to an Award under this Plan shall be deferred either automatically or at the
election of the Participant;

(j) to establish any insider trading “blackout” period that the Committee in its
sole discretion deems necessary or advisable; and

(k) to otherwise administer the Plan.

In determining any Award to be made to any eligible employee, the Committee
shall consider the position and the

 

-6-



--------------------------------------------------------------------------------

responsibilities of the employee being considered, the nature and value to the
Corporation or a Subsidiary of his or her services, his or her present and/or
potential contribution to the success of the Corporation or a Subsidiary and
such other factors as the Committee may deem relevant. The Committee may, except
to the extent prohibited by applicable law or the listing standards of the stock
exchange which is the principal market for the Common Stock, allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any officers
of the Corporation or committee of officers of the Corporation selected by it,
except with respect to Awards (including Qualified Performance-Based Awards) to
any covered employees as defined in Section 162(m)(3) of the Code (“Covered
Employees”), persons subject to Section 16 of the Exchange Act, or non-employee
directors.

2.2. Committee Action. The Committee shall keep records of action taken at its
meetings. A majority of the Committee shall constitute a quorum at any meeting
and the acts of a majority of the members present at any meeting at which a
quorum is present, or acts approved in writing by all members of the Committee,
shall be the acts of the Committee.

2.3 Committee Discretion. Any determination made by the Committee or by an
appropriately delegated officer pursuant to delegated authority under the
provisions of the Plan with respect to any Award shall be made in the sole
discretion of the Committee or such officer at the time of the Award or, unless
in contravention of any express term of the Plan, at any time thereafter. All
decisions made by the Committee or any appropriately delegated officer pursuant
to the provisions of the Plan shall be final and binding on all persons,
including the Corporation and the Participants eligible under the Plan.

2.4 Cancellation; Suspension; Clawback. Any or all outstanding Awards to a
Participant may at any time, in the Committee’s sole discretion and subject to
such terms and conditions established by the Committee, be cancelled, suspended,
or required to be repaid, as the case may be, to the Corporation if the
Participant (whether during employment or within eighteen (18) months after
termination of employment or service with the Corporation and its Subsidiaries)
(i) engages in the operation or management of a business (whether as owner,
partner, officer, director, employee or otherwise) which is in

 

-7-



--------------------------------------------------------------------------------

competition with the Corporation or any of its Subsidiaries, (ii) induces or
attempts to induce any customer, supplier, licensee or other individual,
corporation or other business organization having a business relationship with
the Corporation or any of its Subsidiaries to cease doing business with the
Corporation or any of its Subsidiaries or in any way interferes with the
relationship between any such customer, supplier, licensee or other person and
the Corporation or any of its Subsidiaries, (iii) solicits any employee of the
Corporation or any of its Subsidiaries to leave the employment thereof or in any
way interferes with the relationship of such employee with the Corporation or
any of its Subsidiaries, or (iv) makes any statements or comments, orally or in
writing, of a defamatory or disparaging nature regarding the Corporation or any
of its Subsidiaries (including but not limited to regarding any of their
respective businesses, officers, directors, personnel, products or policies);
provided, however, that this sentence shall not apply following the occurrence
of a Section 11 Event (as defined in Section 11) unless the agreement under
Section 2.5 specifically so provides; and provided, further, that to the extent
that a Participant is a party to another agreement with the Corporation (such as
an employment agreement) that includes covenants with respect to one or more of
the activities described in subsections (i) through (iv) above, the terms of the
covenants in such other agreement shall instead be used in determining the
applicability of this Section 2.4 to the Participant. Whether a Participant has
engaged in any such activities shall also be determined, in its sole discretion,
by the Committee, and any such determination by the Committee shall be final and
binding.

2.5 Agreements. The terms and conditions of each Award shall be set forth in a
written (or electronic) agreement, which shall be delivered to the Participant
receiving such Award upon, or as promptly as is reasonably practicable
following, the making of such Award. The effectiveness of an Award shall be
subject to the agreement being signed by the Corporation and the Participant
receiving the Award unless otherwise provided in the agreement. Unless otherwise
provided in the agreement, each agreement or amendment thereto shall be executed
on behalf of the Corporation by the Chief Executive Officer (if other than the
President), the President or any Vice President and by the Participant. The
agreement confirming a stock option shall specify whether the stock option is an
incentive stock option or a nonstatutory stock option. The provisions of such
agreements

 

-8-



--------------------------------------------------------------------------------

need not be identical. Without the consent of the Participant, upon notice to
the Participant thereof, the Committee may amend any Award to the Participant
and the corresponding agreement in any respect not materially adverse to the
Participant. All other amendments to the agreement shall be in writing
(including electronic amendments) and executed on behalf of the Corporation and
by the Participant. Any reference in the Plan to the agreement under Section 2.5
shall include any amendment to such agreement.

2.6 Certain Minimum Vesting Requirements. The Committee shall not be permitted
to (a) make any Awards under Sections 6, 7 or 9 which do not, (i) in the case of
time-based restrictions, contain a vesting period of less than three years, with
no more frequent than ratable vesting over such period, and (ii) in the case of
performance based restrictions, contain a measurement period of less than one
year, or (b) accelerate the vesting of any such Award in a manner which would
cause such Award to not comply with subsection (a) above, except in the case of
the death, disability or retirement of a Participant or in the case of a
Section 11 Event; provided, however, that the Committee shall be permitted to
make such Awards, or accelerate such vesting, in a manner that does not comply
with subsection (a) or subsection (b) above, up to an aggregate of ten percent
(10%) of the number of shares authorized for issuance under this Plan, subject
to adjustment as provided in Section 4.5.

SECTION 3

Eligibility

Those employees of the Corporation or any Subsidiary (including, but not limited
to, Covered Employees) who share responsibility for the management, growth or
protection of the business of the Corporation or any Subsidiary, other service
providers and/or non-employee directors of the Corporation or any Subsidiary
shall be eligible to receive Awards as described herein, provided however, that
incentive stock options may be granted only to employees of the Corporation and
Subsidiaries which are its subsidiaries within the meaning of Section 424(f) of
the Code.

 

-9-



--------------------------------------------------------------------------------

SECTION 4

Shares Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.5, the
maximum aggregate number of shares of the Common Stock for which Awards may be
made under the Plan shall be 2,000,000 shares. The maximum number of shares of
Common Stock that may be granted pursuant to options intended to be incentive
stock options shall be 1,500,000 shares.

4.2 Individual Limit. The maximum number of shares of Common Stock as to which
Awards other than performance units under Section 8 or Awards under Section 9
may be made under the Plan to any one Participant in any one calendar year is
500,000 shares, subject to adjustment and substitution as set forth in
Section 4.5. For the purposes of this limitation, any adjustment or substitution
made pursuant to Section 4.5 in a calendar year with respect to the maximum
number of shares set forth in the preceding sentence shall also be made with
respect to any shares subject to Awards previously granted under the Plan to
such Participant in the same calendar year.

4.3 Share Counting.

(a) For purposes of the limit set forth in the first sentence of Section 4.1
(but not for purposes of any other limit in this Plan, including in
Section 4.2), each share of Common Stock which is subject to an Award other than
a stock option or a stock appreciation right shall be counted as 1.38 shares
rather than one (1) share, provided, however, that in case of performance units
and restricted stock units that have performance conditions, shares of Common
Stock shall be counted as 1.38 shares rather than one (1) share for each actual
share issued only at the time, if any, of the actual issuance of shares pursuant
to the performance unit Award.

(b) Except in the case of Awards of performance units and restricted stock units
that have performance conditions (where shares of Common Stock are counted only
upon actual issuance of the shares pursuant to Section 4.3(a)), to the extent
that any Award is forfeited, or any option and the Tandem SAR (if any) or any
Free-Standing SAR terminates, expires or lapses without being exercised, or any
Award is

 

-10-



--------------------------------------------------------------------------------

settled for cash, the shares of Common Stock subject to such Awards (and the
number of shares counted against the limit set forth in the first sentence of
Section 4.1 with respect to such Awards) shall again be available for Awards
under the Plan under Section 4.1. However, shares of Common Stock subject to
such Awards shall continue to be counted for purposes of Section 4.2 or
Section 9, as applicable.

(c) If the exercise price of any option and/or the tax withholding obligations
relating to any Awards are satisfied by delivering shares (either actually or
through attestation) or withholding shares relating to such Award, the gross
number of shares subject to the Award shall nonetheless be deemed to have been
granted for purposes of Sections 4.1 and 4.2 and any shares which are delivered
will not be added to the aggregate number of shares under Section 4.1 for which
Awards may be made under the Plan.

(d) If a Tandem SAR is granted, each share of Common Stock subject to both the
Tandem SAR and related stock option shall be counted as only one share of Common
Stock for purposes of Sections 4.1 and 4.2.

(e) Each share of Common Stock subject to a stock option (with or without a
Tandem SAR) or a Free-Standing SAR shall be counted as one share of Common Stock
for purposes of Sections 4.1 and 4.2.

(f) All shares of Common Stock covered by a stock appreciation right, to the
extent it is exercised and shares of Common Stock are actually issued upon
exercise of the right, shall be counted for purposes of Sections 4.1 and 4.2,
regardless of the number of shares used to settle the stock appreciation right
upon exercise.

4.4 Common Stock. To the extent that the Corporation has such shares of Common
Stock available to it and can issue such shares without violating any law or
regulation, the Corporation will reserve Common Stock for issuance with respect
to an Award payable in Common Stock. The shares of Common Stock which may be
issued under the Plan may be either authorized but unissued shares or shares
previously issued and thereafter acquired by the Corporation or partly each, as
shall be determined from time to time by the Board.

 

-11-



--------------------------------------------------------------------------------

4.5 Adjustment and Substitution of Shares. In the event of a merger,
consolidation, stock rights offering, liquidation, separation, spinoff,
disaffiliation of a Subsidiary from the Corporation, extraordinary dividend of
cash or other property, or similar event affecting the Corporation or any of its
Subsidiaries (each, a “Corporate Transaction”), or in the event of a stock
dividend, stock split, reverse stock split, reorganization, share combination,
or recapitalization or similar event affecting the capital structure of the
Corporation (each, a “Share Change”), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to prevent
the dilution or enlargement of the rights of Participants to (A) the aggregate
number and kind of shares of Common Stock reserved for issuance and delivery
under the Plan, (B) the various maximum limitations set forth in Sections 4.1
and 4.2 upon certain types of Awards and upon the Awards to individuals, (C) the
number and kind of shares of Common Stock subject to outstanding Awards; and
(D) the exercise price of outstanding Awards. In the case of Corporate
Transactions, such adjustments may include, without limitation, (1) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which shareholders of Common Stock receive consideration other than
publicly-traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an option or stock appreciation
right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each share pursuant to such Corporate
Transaction over the exercise price of such option or stock appreciation right
shall conclusively be deemed valid); (2) the substitution of other property
(including, without limitation, cash or other securities of the Corporation and
securities of entities other than the Corporation) for the shares subject to
outstanding Awards; and (3) in connection with any disaffiliation of a
Subsidiary, arranging for the assumption of Awards, or replacement of Awards
with new Awards based on other property or other securities (including, without
limitation, other securities of the Corporation and securities of entities other
than the Corporation), by the affected Subsidiary, or by the entity that
controls such Subsidiary following such disaffiliation (as well

 

-12-



--------------------------------------------------------------------------------

as any corresponding adjustments to Awards that remain based upon Corporation
securities). The Committee shall adjust the Performance Goals applicable to any
Awards to reflect any unusual or non-recurring events and other extraordinary
items, impact of charges for restructurings, discontinued operations, and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Corporation’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other of the Corporation’s SEC filings; provided, however, that in
the case of Performance Goals applicable to any Qualified Performance-Based
Awards, such adjustment does not violate Section 162(m) of the Code or cause
such Awards not to qualify for the Section 162(m) Exemption, as defined in
Section 12.1. No adjustment or substitution provided in this Section 4.5 shall
require the Corporation or any other entity to issue or sell a fraction of a
share or other security.

4.6 Section 409A; Section 162(m); Incentive Stock Options. Notwithstanding the
foregoing: (i) any adjustments made pursuant to Section 4.5 to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (ii) any adjustments made pursuant to Section 4.5 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code; and (iii) in any event, neither
the Committee nor the Board shall have the authority to make any adjustments
pursuant to Section 4.5 to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the grant date of the Award to be subject thereto. If any such adjustment or
substitution provided for in Section 4.5 requires the approval of shareholders
in order to enable the Corporation to grant incentive stock options or to comply
with Section 162(m) of the Code, then no such adjustment or substitution shall
be made without the required shareholder approval. Notwithstanding the
foregoing, in the case of incentive stock options, if the effect of any such
adjustment or substitution would be to cause the option to fail to continue to
qualify as an incentive stock option or to cause a modification, extension or
renewal of such option within the meaning of Section 424 of the Code, the

 

-13-



--------------------------------------------------------------------------------

Committee may determine that such adjustment or substitution not be made but
rather shall use reasonable efforts to effect such other adjustment of each then
outstanding incentive stock option as the Committee, in its sole discretion,
shall deem equitable and which will not result in any disqualification,
modification, extension or renewal (within the meaning of Section 424 of the
Code) of such incentive stock option.

SECTION 5

Grant of Stock Options and Stock Appreciation Rights

5.1 Types of Options; Limit on Incentive Stock Options. The Committee shall have
authority, in its sole discretion, to grant “incentive stock options” pursuant
to Section 422 of the Code, to grant “nonstatutory stock options” (i.e., stock
options which do not qualify under Sections 422 or 423 of the Code) or to grant
both types of stock options (but not in tandem). Notwithstanding any other
provision contained in the Plan or in any agreement under Section 2.5, but
subject to the possible exercise of the Committee’s discretion contemplated in
the last sentence of this Section 5.1, the aggregate Fair Market Value on the
date of grant of the shares with respect to which such incentive stock options
are exercisable for the first time by a Participant during any calendar year
under all plans of the corporation employing such Participant, any parent or
subsidiary corporation of such corporation and any predecessor corporation of
any such corporation shall not exceed $100,000 or such other applicable amount
as may from time to time be set forth in the Code. If the date on which one or
more incentive stock options could first be exercised would be accelerated
pursuant to any provision of the Plan or any agreement under Section 2.5 and the
acceleration of such exercise date would result in a violation of the $100,000
restriction set forth in the preceding sentence, then, notwithstanding any such
provision, but subject to the provisions of the next succeeding sentence, the
exercise dates of such incentive stock options shall be accelerated only to the
extent, if any, that does not result in a violation of such restriction and, in
such event, the exercise dates of the incentive stock options with the lowest
option prices shall be accelerated to the earliest such dates. The Committee
may, in its sole discretion, authorize the acceleration of the exercise date of
one or more incentive stock options even if such acceleration would violate the
$100,000 restriction set forth in

 

-14-



--------------------------------------------------------------------------------

the second sentence of this Section 5.1 and even if one or more such incentive
stock options are thereby converted in whole or in part to nonstatutory stock
options.

5.2 Types and Nature of Stock Appreciation Rights. Stock appreciation rights may
be tandem stock appreciation rights which are granted in conjunction with
incentive stock options or nonstatutory stock options (“Tandem SARs”), or stock
appreciation rights which are not granted in conjunction with options
(“Free-Standing SARs”). Upon the exercise of a stock appreciation right, the
Participant shall be entitled to receive an amount in cash, shares of Common
Stock, or both, in value equal to the product of (i) the excess of the Fair
Market Value of one share of Common Stock on the date of exercise of the stock
appreciation right over, in the case of a Tandem SAR, the exercise price of the
related option, or in the case of a Free-Standing SAR, the Base Price per share
(the “Spread”), multiplied by (ii) the number of shares of Common Stock in
respect of which the stock appreciation right has been exercised.
Notwithstanding the foregoing, the Committee at the time it grants a stock
appreciation right may provide that the Spread covered by such stock
appreciation right may not exceed a lower specified amount. The applicable
agreement under Section 2.5 governing the stock appreciation rights shall
specify whether such payment is to be made in cash or Common Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the stock appreciation right.
Tandem SARs may be granted at the grant date of the related stock options or, in
the case of a related nonstatutory stock option, also at a later date. At the
time a Tandem SAR is granted, the Committee may limit the exercise period for
such Tandem SAR, before and after which period no Tandem SAR shall attach to the
underlying stock option. In no event shall the exercise period for a Tandem SAR
exceed the exercise period for the related stock option. A Tandem SAR shall be
exercisable only at such time or times and to the extent that the related option
is exercisable in accordance with the provisions of this Section 5. A Tandem SAR
shall terminate or be forfeited upon the exercise or forfeiture of the related
stock option, and the related stock option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR. Any Tandem SAR granted with a
related incentive stock option shall be exercisable only when the Fair Market
Value of a share of Common Stock exceeds the exercise price for a share of
Common Stock under the related incentive stock option.

 

-15-



--------------------------------------------------------------------------------

5.3 Exercise Price and Base Price. The exercise price per share of Common Stock
subject to an option and any Tandem SAR, and the base price per share for any
Free-Standing SAR (the “Base Price”), shall be determined by the Committee and
set forth in the applicable agreement under Section 2.5, and shall be not less
than the Fair Market Value of a share of the Common Stock on the applicable
grant date, except that in the case of an incentive stock option granted to a
Participant who, immediately prior to such grant, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or any Subsidiary which is a corporation (a “Ten
Percent Participant”), the exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value on the date of grant. For purposes of
this Section 5.3, an individual (i) shall be considered as owning not only
shares of stock owned individually but also all shares of stock that are at the
time owned, directly or indirectly, by or for the spouse, ancestors, lineal
descendants and brothers and sisters (whether by the whole or half blood) of
such individual and (ii) shall be considered as owning proportionately any
shares owned, directly or indirectly, by or for any corporation, partnership,
estate or trust in which such individual is a shareholder, partner or
beneficiary. In no event may any option or stock appreciation right granted
under this Plan, other than pursuant to Section 4.5, be amended to decrease the
exercise price or Base Price thereof, be cancelled in conjunction with the grant
of any new option or stock appreciation right with a lower exercise price or
Base Price, be cancelled or repurchased for cash, property, or another Award at
a time when the exercise price or Base Price is greater than the Fair Market
Value of the underlying Common Stock, or otherwise be subject to any action that
would be treated, for accounting purposes, as a “repricing” of such option or
stock appreciation right, unless such amendment, cancellation, or action is
approved by the Corporation’s shareholders.

5.4 Term; Vesting and Exercisability. The expiration date of each option and
each stock appreciation right shall be fixed by the Committee, but shall not
exceed ten years from the date of grant (five years in the case of an incentive
stock option granted to a Ten Percent Participant). Except as otherwise provided
herein, options and stock appreciation rights shall be

 

-16-



--------------------------------------------------------------------------------

exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee and may be exercisable commencing with the
grant date.

5.5 Method of Exercise. Subject to the provisions of this Section 5, options and
stock appreciation rights may be exercised, in whole or in part (unless
otherwise specified by the Committee in its sole discretion), at any time prior
to their expiration date by giving written notice of exercise to the Corporation
specifying the number of shares of Common Stock as to which the option or stock
appreciation rights is being exercised. In the case of the exercise of an
option, such notice shall be accompanied by payment in full of the exercise
price in United States of America dollars. If approved by the Committee (at the
time of grant in the case of an incentive stock option or at any time in the
case of a nonstatutory stock option), payment, in full or in part, may also be
made as follows:

(a) Payment may be made in the form of unrestricted shares of Common Stock (by
delivery of such shares or by attestation) of the same class as the Common Stock
subject to the option already owned by the Participant (based on the Fair Market
Value of the Common Stock on the date the option is exercised) provided however,
that any portion of the exercise price representing a fraction of a share shall
be paid in cash;

(b) To the extent permitted by applicable law, payment may be made by delivering
a properly executed exercise notice to the Corporation, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Corporation the
amount of sale or loan proceeds necessary to pay the exercise price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Corporation may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. In the event the broker sells any shares on behalf of a
Participant, the broker shall be acting solely as the agent of the Participant,
and the Corporation disclaims any responsibility for the actions of the broker
in making any such sales; and/or

 

-17-



--------------------------------------------------------------------------------

(c) With such other instrument as approved by the Committee, including
Corporation loans, to the extent permitted by applicable law.

5.6 Delivery; Rights of Shareholders. No shares shall be delivered pursuant to
the exercise of an option until the exercise price for the option has been fully
paid and applicable taxes have been withheld. Unless otherwise specified by the
Committee, the applicable Participant shall have all of the rights of a
shareholder of the Corporation holding Common Stock with respect to the shares
of Common Stock to be issued upon the exercise of the option or stock
appreciation right (including the right to vote the applicable shares and the
right to receive dividends), when the Participant (i) has given written notice
of exercise in accordance with the procedures established by the Committee,
(ii) if requested, has given the representation described in Section 10, and
(iii) in the case of an option, has paid in full the exercise price for such
shares.

5.7 Nontransferability of Options and Stock Appreciation Rights. Unless the
Committee shall otherwise determine in the case of nonstatutory stock options
and stock appreciation rights and limited to a transfer without the payment of
value or consideration to the Participant, (i) no option or stock appreciation
right shall be transferable by a Participant other than by will, or if the
Participant dies intestate, by the laws of descent and distribution of the state
of domicile of the Participant at the time of death, and (ii) all stock options
and stock appreciation rights shall be exercisable during the lifetime of the
Participant only by the Participant (or the Participant’s guardian or legal
representative). Any Tandem SAR shall be transferable only when the related
stock option is transferable and then only with the related stock option.

5.8 Termination of Employment. Unless the Committee, in its sole discretion,
shall otherwise determine at the time of grant of the Award or, other than in
the case of incentive stock options, thereafter, but subject to the provisions
of Section 5.1 in the case of incentive stock options:

(a) If the employment or engagement of a Participant who is not disabled within
the meaning of Section 422(c)(6) of the Code (a “Disabled Participant”) is
voluntarily terminated with the consent of the Corporation or a Subsidiary, any
then outstanding incentive stock option

 

-18-



--------------------------------------------------------------------------------

held by such Participant shall be exercisable by the Participant (but only to
the extent exercisable by the Participant immediately prior to the termination
of employment) at any time prior to the expiration date of such incentive stock
option or within three months after the date of termination of employment,
whichever is the shorter period;

(b) If the employment or engagement of a Participant who is not a Disabled
Participant is voluntarily terminated with the consent of the Corporation or a
Subsidiary, any then outstanding nonstatutory stock option or stock appreciation
right held by such Participant shall be exercisable by the Participant (but only
to the extent exercisable by the Participant immediately prior to the
termination of employment) at any time prior to the expiration date of such
nonstatutory stock option or stock appreciation right or within one year after
the date of termination of employment, whichever is the shorter period;

(c) If the employment or engagement of a Participant who is a Disabled
Participant is voluntarily terminated with the consent of the Corporation or a
Subsidiary, or a Participant retires at normal retirement age (not early
retirement) under any retirement plan of the Corporation, any then outstanding
stock option or stock appreciation right held by such Participant shall be
exercisable in full (whether or not so exercisable by the Participant
immediately prior to the termination of employment) by the Participant at any
time prior to the expiration date of such stock option or stock appreciation
right or within one year after the date of termination of employment, whichever
is the shorter period;

(d) Following the death of a Participant either during or after the termination
of employment or engagement, any outstanding stock option or stock appreciation
right held by the Participant at the time of death shall be exercisable in full
(whether or not so exercisable by the Participant immediately prior to the death
of the Participant) by the person entitled to do so under the will of the
Participant, or, if the Participant shall fail to make testamentary disposition
of the stock option or stock appreciation right or shall die intestate, by the
legal representative of the Participant at any time

 

-19-



--------------------------------------------------------------------------------

prior to the expiration date of such stock option or stock appreciation right or
within one year after the date of death, whichever is the shorter period; and

(e) Unless the exercise period of a stock option or stock appreciation right
following termination of employment or engagement has been extended as provided
in Section 11.3, if the employment or engagement of a Participant terminates for
any reason other than voluntary termination with the consent of the Corporation
or a Subsidiary, retirement under any retirement plan of the Corporation or a
Subsidiary or death, all outstanding stock options and stock appreciation rights
held by the Participant at the time of such termination of employment or
engagement shall automatically terminate.

Whether termination of employment or engagement is a voluntary termination with
the consent of the Corporation or a Subsidiary, whether a retirement is at
normal retirement age under a retirement plan of the Corporation, and whether a
Participant is a Disabled Participant shall be determined in each case, in its
sole discretion, by the Committee (or, in the case of Participants who are not
(i) Covered Employees as of the end of the Corporation’s immediately preceding
fiscal year or (ii) the Chief Executive Officer of the Corporation, by such
Chief Executive Officer, in his sole discretion) and any such determination by
the Committee or such Chief Executive Officer shall be final and binding.
Without limitation of the foregoing, a termination of employment or engagement
by the Participant shall not be a voluntary termination with the consent of the
Corporation unless the Committee or, if applicable, such Chief Executive
Officer, in its or his sole discretion, specifically consents to the termination
of employment or engagement in writing.

5.9 Termination of Service. In the case of Participants who are non-employee
directors, unless the Committee, in its sole discretion, shall otherwise
determine at the time of grant of the Award or thereafter:

(a) If the service of a Participant is terminated for reasons other than removal
for cause, any then outstanding stock option or stock appreciation right held by
such Participant shall be exercisable by the Participant (but

 

-20-



--------------------------------------------------------------------------------

only to the extent exercisable by the Participant immediately prior to the
termination of service) at any time prior to the expiration date of such stock
option or stock appreciation right or within one year after the date of
termination of service, whichever is the shorter period;

(b) Following the death of a Participant either during or after the termination
of service, any outstanding stock option or stock appreciation right held by the
Participant at the time of death shall be exercisable in full (whether or not so
exercisable by the Participant immediately prior to the death of the
Participant) by the person entitled to do so under the will of the Participant,
or, if the Participant shall fail to make testamentary disposition of the stock
option or stock appreciation right or shall die intestate, by the legal
representative of the Participant at any time prior to the expiration date of
such stock option or stock appreciation right or within one year after the date
of death, whichever is the shorter period; and

(c) Unless the exercise period of a stock option or stock appreciation right
following termination of service has been extended as provided in Section 11.3,
if the service of a Participant terminates due to a removal for cause, all
outstanding stock options and stock appreciation rights held by the Participant
at the time of such termination of service shall automatically terminate.

Whether termination of service due to a removal for cause shall be determined in
each case, in its sole discretion, by the Committee and any such determination
by the Committee shall be final and binding.

5.10 Other Terms and Conditions. Subject to the foregoing provisions of this
Section 5 and the other provisions of the Plan, any stock option or stock
appreciation right granted under the Plan may be exercised at such times and in
such amounts and be subject to such restrictions and other terms and conditions,
if any, as shall be determined, in its sole discretion, by the Committee and set
forth in the agreement under Section 2.5.

 

-21-



--------------------------------------------------------------------------------

SECTION 6

Restricted Stock

6.1 Restricted Stock Awards; Certificates. Shares of restricted stock are actual
shares of Common Stock issued to a Participant, and shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate issued in respect
of shares of restricted stock shall be registered in the name of the applicable
Participant and, unless held by or on behalf of the Corporation in escrow or
custody until the restrictions lapse or the shares are forfeited, shall bear an
appropriate conspicuous legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Calgon Carbon Corporation 2008 Equity Incentive Plan and a corresponding
agreement. Copies of such Plan and agreement are on file at the offices of
Calgon Carbon Corporation, 400 Calgon Carbon Drive, Pittsburgh, PA 15205.”

The Committee may require that the certificates evidencing such shares be held
in escrow or custody by or on behalf of the Corporation until the restrictions
thereon shall have lapsed or the shares are forfeited and that, as a condition
of any Award of restricted stock, the applicable Participant deliver to the
Corporation a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

6.2 Terms and Conditions. Shares of restricted stock shall be subject to the
following terms and conditions:

(a) Subject to Section 2.6, the Committee shall, prior to or at the time of
grant, condition the vesting of an Award of restricted stock upon (i) the
continued service of the applicable Participant, (ii) the attainment of
Performance Goals, or (iii) the attainment of Performance Goals and the
continued service of the applicable Participant. The Committee shall establish
at the time the restricted stock is granted the performance periods during

 

-22-



--------------------------------------------------------------------------------

which any Performance Goals specified by the Committee with respect to the
restricted stock Award are to be measured. In the event that the Committee
conditions the vesting of an Award of restricted stock upon the attainment of
Performance Goals or the attainment of Performance Goals and the continued
service of the applicable Participant, the Committee may, prior to or at the
time of grant, designate an Award of restricted stock as a Qualified
Performance-Based Award. The conditions for vesting and the other provisions of
restricted stock Awards (including without limitation any applicable Performance
Goals) need not be the same with respect to each recipient, and shall be
established by the Committee in its sole discretion. Except in the case of a
Qualified Performance-Based Award, the Committee at any time after the date of
grant, in its sole discretion, may modify or waive any of the conditions
applicable to an Award of restricted stock.

(b) Subject to the provisions of this Plan (including Section 6.3) and the
applicable agreement under Section 2.5, during the period, if any, set by the
Committee, commencing with the date of such restricted stock Award for which
such vesting restrictions apply (the “Restriction Period”), and until the
expiration of the Restriction Period, the Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares of such restricted
stock. A restricted stock Award may vest in part on a pro rata basis prior to
the expiration of any Restriction Period.

(c) Except as provided in this Section 6 and in the applicable agreement under
Section 2.5, the applicable Participant shall have, with respect to the shares
of restricted stock, all of the rights of a shareholder of the Corporation
holding the Common Stock that is the subject of the restricted stock, including,
if applicable, the right to vote the shares and the right to receive any cash
dividends. If so determined by the Committee and set forth in the applicable
agreement under Section 2.5 and subject to Section 15.4, cash dividends on the
Common Stock that is the subject of the restricted stock Award may be
(i) automatically deferred and reinvested in additional restricted stock, and
held subject to the same vesting and forfeiture conditions of the underlying
restricted stock, or (ii) held by the Corporation in cash (without any

 

-23-



--------------------------------------------------------------------------------

payment of interest thereon) subject to the same vesting and forfeiture
conditions of the restricted stock with respect to which the dividends are
payable. Unless otherwise determined by the Committee and set forth in the
applicable agreement under Section 2.5, any Common Stock or other securities
payable with respect to any restricted stock as a result of or pursuant to
Section 4.5, shall be held subject to the same vesting and forfeiture conditions
of the underlying restricted stock.

(d) As soon as practicable after the applicable Restriction Period has ended,
the Committee shall determine and certify (in writing in the case of Qualified
Performance-Based Awards) whether and the extent to which the service period
and/or the Performance Goals were met for the applicable restricted stock. If
the vesting condition or conditions applicable to the restricted stock are not
satisfied by the time the Restriction Period has expired, such restricted stock
shall be forfeited. If and when the Restriction Period expires without a prior
forfeiture of the shares of restricted stock (i) if legended certificates have
been issued, unlegended certificates for such shares shall be delivered to the
Participant upon surrender of the legended certificates, (ii) if legended
certificates have not yet been issued, unlegended certificates (and any related
blank stock powers previously executed by the Participant) shall be delivered to
the Participant, and (iii) any cash dividends held by the Corporation pursuant
to Section 6.2(c) shall be delivered to the Participant.

6.3 Permitted Transfers. Neither this Section 6 nor any other provision of the
Plan shall preclude a Participant from transferring or assigning restricted
stock, without the payment of value or consideration to the Participant, to
(i) the trustee of a trust that is revocable by such Participant alone, both at
the time of the transfer or assignment and at all times thereafter prior to such
Participant’s death or (ii) the trustee of any other trust to the extent
approved in advance by the Committee, in its sole discretion, in writing. A
transfer or assignment of restricted stock from such trustee to any person other
than such Participant shall be permitted only to the extent approved in advance
by the Committee, in its sole discretion, in writing, and restricted stock held
by such trustee shall be subject to all of the conditions and

 

-24-



--------------------------------------------------------------------------------

restrictions set forth in the Plan and in the applicable agreement under
Section 2.5 as if such trustee were a party to such agreement.

SECTION 7

Restricted Stock Units

7.1 Restricted Stock Unit Awards. Restricted stock units are Awards denominated
in shares of Common Stock that will be settled, subject to the terms and
conditions of the restricted stock units and at the sole discretion of the
Committee, in an amount in cash, shares of Common Stock, or both, based upon the
Fair Market Value of a specified number of shares of Common Stock.

7.2 Terms and Conditions. Restricted stock units shall be subject to the
following terms and conditions:

(a) Subject to Section 2.6, the Committee shall, prior to or at the time of
grant, condition the vesting of restricted stock units upon (i) the continued
service of the applicable Participant, (ii) the attainment of Performance Goals
or (iii) the attainment of Performance Goals and the continued service of the
applicable Participant. In the event that the Committee conditions the vesting
of restricted stock units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate the
restricted stock units as a Qualified Performance-Based Awards. The Committee
shall determine the performance period(s) during which any Performance Goals are
to be achieved. The conditions for grant or vesting and the other provisions of
restricted stock units (including without limitation any applicable Performance
Goals) need not be the same with respect to each recipient. An Award of
restricted stock units shall be settled as and when the restricted stock units
vest, as determined and certified (in writing in the case of Qualified
Performance-Based Awards) by the Committee, or at a later time specified by the
Committee or in accordance with an election of the Participant, if the Committee
so permits. Except in the case of a Qualified Performance-Based Award, the
Committee at any time after the date of grant, in its sole discretion, may
modify or waive any of the conditions applicable to an Award of restricted stock
units.

 

-25-



--------------------------------------------------------------------------------

(b) Subject to the provisions of the Plan and the applicable agreement under
Section 2.5, during the period, if any, set by the Committee, commencing with
the date of grant of such restricted stock units for which such vesting
restrictions apply (the “Units Restriction Period”), and until the expiration of
the Units Restriction Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber restricted stock units. A
restricted stock unit may vest in part prior to the expiration of any Units
Restriction Period.

(c) Participants granted restricted stock units shall not be entitled to any
dividends payable on the Common Stock unless the agreement under Section 2.5 for
restricted stock units specifies to what extent and on what terms and conditions
the applicable Participant shall be entitled to receive current or deferred
payments of cash, Common Stock or other property corresponding to the dividends
payable on the Common Stock (subject to Section 15.4 below). Restricted stock
units shall not have any voting rights, and holders of restricted stock units
shall not be shareholders of the Corporation unless and until shares of Common
Stock are issued by the Corporation (in book-entry form or otherwise).

SECTION 8

Performance Units

Performance units may be granted hereunder to eligible Participants, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
Committee shall establish at the time the performance unit is granted the
performance period(s) during which any Performance Goals specified by the
Committee with respect to the Award are to be measured. The Performance Goals to
be achieved during any performance period(s) and the length of the performance
period(s) shall be determined by the Committee upon the grant of each
performance unit. The Committee may, in connection with the grant of performance
units, designate them as Qualified

 

-26-



--------------------------------------------------------------------------------

Performance-Based Awards. The conditions for grant or vesting and the other
provisions of performance units (including without limitation any applicable
Performance Goals) need not be the same with respect to each Participant.
Performance units may be paid in cash, shares of Common Stock, other property or
any combination thereof, in the sole discretion of the Committee as set forth in
the applicable agreement under Section 2.5. Performance units shall not have any
voting rights, and holders of performance units shall not be shareholders of the
Corporation unless and until shares of Common Stock are issued by the
Corporation (in book-entry form or otherwise). The Performance Goals to be
achieved for each performance period, whether the Performance Goals have been
achieved, and the amount of the Award to be distributed shall be conclusively
determined and certified (in writing in the case of Qualified Performance-Based
Awards) by the Committee. Performance units may be paid in a lump sum or in
installments following the close of the performance period(s). The Participant
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
performance units. The maximum value of the property, including cash, that may
be paid or distributed to any Participant pursuant to a grant of performance
units made in any one calendar year shall be five million United States of
America dollars ($5,000,000).

SECTION 9

Other Stock-Based Awards

The Committee may award Common Stock and other Awards that are valued in whole
or in part by reference to, or are otherwise based upon, Common Stock, including
but not limited to, unrestricted stock or dividend equivalents. Any such Award
shall be subject to such terms and conditions as established by the Committee,
and may include Qualified Performance-Based Awards. The maximum value of Common
Stock and other property, including cash, that may be paid or distributed to any
Participant pursuant to this Section 9 (and not pursuant to other sections of
the Plan) in any one calendar year shall be five million United States of
America dollars ($5,000,000).

 

-27-



--------------------------------------------------------------------------------

SECTION 10

Issuance of Shares

The Committee may require each person purchasing or receiving shares of Common
Stock pursuant to an Award to represent to and agree with the Corporation in
writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
The obligation of the Corporation to issue shares of Common Stock under the Plan
shall be subject to (i) the effectiveness of a registration statement under the
Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Corporation, (ii) the condition that
the shares shall have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange, if any, on which the shares of
Common Stock may then be listed, (iii) all other applicable laws, regulations,
rules and orders which may then be in effect and (iv) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its sole discretion, determine to be necessary or
advisable.

SECTION 11

Additional Rights in Certain Events

11.1 Definitions.

For purposes of this Section 11, the following terms shall have the following
meanings:

(a) “Section 11 Event” shall mean the date upon which any of the following
events occurs:

(i) The acquisition by any individual, entity or group (a “Person”) (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of

 

-28-



--------------------------------------------------------------------------------

the Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that, for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control: (x) any acquisition directly from the Corporation, (y) any
acquisition by the Corporation or (z) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation;

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds (2/3) of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board,
provided, that for this purpose, the Incumbent Board shall not include any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (any individual not included in the
Incumbent Board by reason of this proviso shall be excluded permanently for
purposes of determining whether the Incumbent Board has at any time ceased for
any reason to constitute at least two-thirds (2/3) of the Board);

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns such voting power of the shares of the Corporation or all or
substantially all of the

 

-29-



--------------------------------------------------------------------------------

Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least two-thirds (2/3) of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(iv) Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

(b) “Covered Change of Control Termination” shall mean (i) the termination of
Participant’s employment by the Corporation other than for Cause during the
one-year period after a Section 11 Event or (ii) the termination of
Participant’s employment by Participant during the one-year period after a
Section 11 Event, in the case in which the Corporation has required the
Participant to be based at a location in excess of thirty-five miles from the
location of Participant’s principal job location or office immediately prior to
such change.

(c) “Cause” shall mean Participant’s (i) willful misconduct in the performance
of his or her duties (other than for Disability); (ii) dishonesty or breach of
trust by Participant which is demonstrably injurious to the Corporation or its
Subsidiaries; (iii) conviction for or plea of nolo contendere to a felony;
(iv) insubordination or failure to follow directives issued by a superior at the
Corporation or by the Board of Directors; (v) actions which cause a breach or
violation of securities laws (including the Sarbanes-Oxley Act or any rules or
regulations related thereto); or (vi) material violations of a Corporation
policy.

11.2 Acceleration of the Exercise Date of Stock Options and Stock Appreciation
Rights. Subject to the provisions of Section 5 in the case of incentive stock
options and

 

-30-



--------------------------------------------------------------------------------

Section 11.6, unless the agreement under Section 2.5 shall otherwise provide,
and notwithstanding any other provision contained in the Plan other than
Section 11.7, in case any Covered Change of Control Termination occurs with
respect to a Participant, all outstanding stock options and stock appreciation
rights of such Participant shall become immediately and fully exercisable
whether or not otherwise exercisable by their terms.

11.3 Extension of the Expiration Date of Stock Options and Stock Appreciation
Rights. Subject to the provisions of Section 5 in the case of incentive stock
options and Section 11.6, unless the agreement under Section 2.5 shall otherwise
provide, and notwithstanding any other provision contained in the Plan other
than Section 11.7, all stock options and stock appreciation rights held by a
Participant whose employment with the Corporation or a Subsidiary terminates by
a Covered Change of Control Termination shall be exercisable for a period of
three months from the date of such termination of employment, but in no event
after the expiration date of the stock option or stock appreciation right.

11.4 Lapse of Restrictions on Restricted Stock Awards. Unless the agreement
under Section 2.5 shall otherwise provide, and notwithstanding any other
provision contained in the Plan other than Section 11.6 and Section 11.7, if any
Covered Change of Control Termination occurs with respect to a Participant prior
to the scheduled lapse of all restrictions applicable to restricted stock Awards
of such Participant under the Plan (including but not limited to Qualified
Performance-Based Awards), all such restrictions shall lapse upon the occurrence
of any such Covered Changed of Control Termination regardless of the scheduled
lapse of such restrictions.

11.5 Vesting of Restricted Stock Units and Performance Units. Unless the
agreement under Section 2.5 shall otherwise provide, and notwithstanding any
other provision contained in the Plan other than Section 11.6 and Section 11.7,
if any Covered Change of Control Termination occurs with respect to a
Participant, all restricted stock units and performance units (including but not
limited to Qualified Performance-Based Awards) of such Participant shall be
considered to be earned and payable in full, any vesting conditions shall be
considered to have been satisfied, and such restricted stock units and
performance units shall be settled in cash as promptly as is practicable.

 

-31-



--------------------------------------------------------------------------------

11.6 Code Section 409A. Notwithstanding the foregoing, if any Award is subject
to Section 409A of the Code, this Section 11 shall be applicable only to the
extent specifically provided in the agreement under Section 2.5 applicable to
the Award and permitted pursuant to Section 12.2.

11.7 Other Agreements. Notwithstanding anything in this Plan to the contrary, to
the extent that a Participant is a party to an agreement with the Corporation
(such as an employment agreement) that has change in control provisions which
provide for the acceleration of equity awards owned by the Participant, the
provisions of such agreement and not the provisions herein shall control the
acceleration and exercisability of such Participant’s equity awards.

SECTION 12

Qualified Performance-Based Awards; Section 409A

12.1 Qualified Performance-Based Awards.

(a) The provisions of this Plan are intended to ensure that all options and
stock appreciation rights granted hereunder to any Participant who is or may be
a Covered Employee in the tax year in which such option or stock appreciation
right is expected to be deductible to the Corporation qualify for the exemption
from the limitation on deductions imposed by Section 162(m) of the Code (the
“Section 162(m) Exemption”), and all such Awards shall therefore be considered
Qualified Performance-Based Awards and this Plan shall be interpreted and
operated consistent with that intention. When granting any Award other than an
option or stock appreciation right, the Committee may designate such Award as a
Qualified Performance-Based Award, based upon a determination that (i) the
recipient is or may be a Covered Employee with respect to such Award, and
(ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption, and the terms of any such Award (and of the grant thereof) shall be
consistent with such designation. Within 90 days after the commencement of a
performance period or, if earlier, by the

 

-32-



--------------------------------------------------------------------------------

expiration of 25% of a performance period, the Committee will designate one or
more performance periods, determine the Participants for the performance periods
and establish the Performance Goals for the performance periods.

(b) Each Qualified Performance-Based Award (other than an option or stock
appreciation right) shall be earned, vested and/or payable (as applicable) upon
certification in writing by the Committee of the achievement of one or more
Performance Goals, together with the satisfaction of any other conditions, such
as continued employment, as previously established by the Committee with respect
to such Award.

(c) Notwithstanding any provision in the Plan or in any agreement under
Section 2.5, to the extent that any such provision or action of the Committee
would cause any Qualified Performance-Based Award not to qualify for the
Section 162(m) Exemption, such provision or action shall be null and void as it
relates to Covered Employees, to the extent permitted by law and deemed
advisable by the Committee.

12.2 Code Section 409A. It is the intention of the Corporation that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise as provided
in the immediately following sentence, and the Plan and the terms and conditions
of all Awards shall be interpreted accordingly. The terms and conditions
governing any Awards that the Committee determines will be subject to
Section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or shares of Common Stock pursuant thereto and any rules
regarding treatment of such Awards in the event of a Section 11 Event, shall be
set forth in the applicable agreement under Section 2.5, and shall comply in all
respects with Section 409A of the Code.

SECTION 13

Effect of the Plan on the Rights of Participants

Neither the adoption of the Plan nor any action of the Board or the Committee
pursuant to the Plan shall be deemed to

 

-33-



--------------------------------------------------------------------------------

give any Participant any right to be granted any Award under the Plan. Nothing
in the Plan, in any Award under the Plan or in any agreement under Section 2.5
providing for any Award under the Plan shall confer any right to any Participant
to continue in the employ or service of the Corporation or any Subsidiary or
interfere in any way with the rights of the Corporation or any Subsidiary or
shareholders to terminate the employment or service of such Participant at any
time or adjust his or her compensation at any time.

SECTION 14

Amendment or Termination

The right to amend the Plan at any time and from time to time and the right to
terminate the Plan are hereby specifically reserved to the Board; provided that
no such amendment of the Plan shall, without shareholder approval (a) increase
the maximum aggregate number of shares of Common Stock for which Awards may be
made under Section 4.1 of the Plan, (b) increase the maximum aggregate number of
shares of Common Stock as to which incentive stock options may be granted under
Section 4.1 of the Plan, (c) make any changes in the class of Participants
eligible to receive Awards under the Plan, (d) change the maximum number of
shares of Common Stock as to which Awards may be made to any Participant under
Section 4.2 of the Plan, or the maximum amount that may be paid or distributed
to any Participant pursuant to a grant of performance units or other stock-based
Awards made in any one calendar year under Section 8 or 9 of the Plan,
respectively, (e) change the exercise price or Base Price permitted under
Section 5.3 of the Plan or the restrictions regarding repricing under
Section 5.3 of the Plan,(f) be made if shareholder approval of the amendment is
at the time required for Awards under the Plan to qualify for the exemption from
Section 16(b) of the Exchange Act provided by Rule 16b-3 or by the rules of the
New York Stock Exchange or any stock exchange on which the Common Stock may then
be listed or (g) be made to the extent such approval is needed for Qualified
Performance-Based Awards to qualify for the Section 162(m) Exemption. No
amendment or termination of the Plan shall, without the written consent of the
holder of an Award under the Plan, adversely affect the rights of such holder
with respect thereto.

 

-34-



--------------------------------------------------------------------------------

SECTION 15

General Provisions

15.1 Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Corporation or any Subsidiary from adopting other or additional
compensation arrangements for its Participants.

15.2 Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Corporation (or, if
applicable, a Subsidiary), or make arrangements satisfactory to the Corporation
(or, if applicable, a Subsidiary) regarding the payment of, any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. Unless otherwise determined by the Committee, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount unless otherwise determined by the Committee) required to be
withheld for tax purposes, all in accordance with such procedures as the
Committee establishes, and provided that any fractional share amount must be
paid in cash or withheld from compensation otherwise due to the Participant. The
obligations of the Corporation under the Plan shall be conditional on such
payment or arrangements, and the Corporation and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Participant. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Common Stock.

15.3 Limitation of Liability. The grant of any Award shall not:

(a) give a Participant any rights except as expressly set forth in the Plan or
in the agreement under Section 2.5;

 

-35-



--------------------------------------------------------------------------------

(b) create any fiduciary or other obligation of the Corporation or any
Subsidiary to take any action or provide to the Participant any assistance or
dedicate or permit the use of any assets of the Corporation or any Subsidiary
that would permit the Participant to be able to attain any Performance Goals
associated with any Award;

(c) create any trust, fiduciary or other duty or obligation of the Corporation
or any Subsidiary to engage in any particular business, continue to engage in
any particular business, engage in any particular business practices or sell any
particular product or products; or

(d) create any obligation of the Corporation or any Subsidiary that shall be
greater than the obligation of the Corporation or that Subsidiary to any of
their general unsecured creditors.

15.4 Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional restricted stock at the time of any dividend payment,
and the payment of shares with respect to dividends to Participants holding
Awards of restricted stock units, shall only be permissible if authorized by the
Committee and if sufficient shares of Common Stock are available under Section 4
for such reinvestment or payment (taking into account then outstanding Awards).
In the event that sufficient shares of Common Stock are not available for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of restricted stock units equal in number to the shares of Common
Stock that would have been obtained by such payment or reinvestment, the terms
of which restricted stock units shall provide for settlement in cash and for
dividend equivalent reinvestment in further restricted stock units on the terms
contemplated by this Section 15.4.

15.5 Governing Law and Interpretation. To the extent not inconsistent with
federal law, the Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to principles of conflict of laws. The captions
of this Plan are not part of the provisions hereof and shall have no force or
effect.

 

-36-



--------------------------------------------------------------------------------

15.6 Dispute Resolution. Since Awards are granted in Western Pennsylvania,
records relating to the Plan and Awards are located in Western Pennsylvania, and
the Plan and Awards are administered in Western Pennsylvania, the Corporation
and the Participant to whom an Award is granted, for themselves and their heirs,
representatives, successors and assigns (collectively, the “Parties”)
irrevocably submit to the exclusive and sole jurisdiction and venue of the state
courts of Allegheny County, Pennsylvania and the federal courts of the Western
District of Pennsylvania with respect to any and all disputes arising out of or
relating to the Plan, the subject matter of the Plan or any Awards under the
Plan, including but not limited to any disputes arising out of or relating to
the interpretation and enforceability of any Awards or the terms and conditions
of the Plan. To achieve certainty regarding the appropriate forum in which to
prosecute and defend actions arising out of or relating to the Plan, and to
ensure consistency in application and interpretation of the governing law under
Section 15.5 of the Plan, the Parties agree that (a) sole and exclusive
appropriate venue for any such action shall be the Pennsylvania courts described
in the immediately preceding sentence, and no other, (b) all claims with respect
to any such action shall be heard and determined exclusively in such
Pennsylvania courts, and no other, (c) such Pennsylvania courts shall have sole
and exclusive jurisdiction over the Parties and over the subject matter of any
dispute relating hereto and (d) the Parties waive any and all objections and
defenses to bringing any such action before such Pennsylvania courts, including
but not limited to those relating to lack of personal jurisdiction, improper
venue or forum non conveniens.

15.7 Non-Transferability. Except as otherwise specifically provided in the Plan
or by the Committee and limited to a transfer without the payment of value or
consideration to the Participant, Awards under the Plan are not transferable
except by will or by laws of descent and distribution of the state of domicile
of the Participant at the time of death.

15.8 Deferrals. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred, provided that any
such deferral is consistent with all aspects of Section 409A of the Code.
Subject to the provisions of this Plan and any agreement under Section 2.5, the
recipient of an Award (including, without limitation, any deferred Award) may,
if so determined by the Committee, be

 

-37-



--------------------------------------------------------------------------------

entitled to receive, currently or on a deferred basis, interest or dividends, or
interest or dividend equivalents, with respect to the number of shares covered
by the Award, as determined by the Committee, in its sole discretion, and the
Committee may provide that such amounts (if any) shall be deemed to have been
reinvested in additional shares or otherwise reinvested.

15.9 Integration. The Plan and any written agreements executed by Participants
and the Corporation under Section 2.5 contain all of the understandings and
representations between the parties and supersede any prior understandings and
agreements entered into between them regarding the subject matter within. There
are no representations, agreements, arrangements or understandings, oral or
written, between the parties relating to the subject matter of the Plan which
are not fully expressed in the Plan and the written agreements.

15.10 Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to eligible employees who are foreign nationals, who are located outside
the United States of America or who are not compensated from a payroll
maintained in the United States of America, or who are otherwise subject to (or
could cause the Corporation to be subject to) legal or regulatory provisions of
countries or jurisdictions outside the United States of America, on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

SECTION 16

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be March 25, 2008, the
date of adoption of the Plan by the Board, provided that the Plan is approved by
a majority of the votes cast at a meeting of shareholders duly called, convened
and held on or prior to March 25, 2009, at which a quorom representing a
majority of the outstanding voting stock of the Corporation is, either in person
or by proxy, present and voting on the Plan. No stock option or stock
appreciation right

 

-38-



--------------------------------------------------------------------------------

granted under the Plan on or after March 25, 2008 may be exercised until after
such approval and any restricted stock, restricted stock units, performance
units or other Award awarded under the Plan shall be forfeited to the
Corporation on March 25, 2009 if such approval has not been obtained on or prior
to that date. No Award under the Plan may be made subsequent to March 25, 2018.

 

-39-